Name: Council Regulation (EEC) No 1348/90 of 14 May 1990 fixing the aid for small producers of certain arable crops sown in the 1990/91 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 5 , 90 Official Journal of the European Communities No L 134 / 13 COUNCIL REGULATION (EEC) No 1348 /90 of 14 May 1990 fixing the aid for small producers of certain arable crops sown in the 1990/91 marketing year Community ; whereas account should be taken of this when the aid is fixed , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1346 / 90 of 14 May 1990 instituting aid for small producers of certain arable crops ( J ), and in particular Article 1 ( 2 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas the aim of the aid for small producers of certain arable crops is to alleviate the effects of the stabilizers on the income of the small producers in question ; whereas the natural conditions prevailing in mountain and hill areas and in the less-favoured areas of the Community contribute towards a lower average income for the producers in the areas concerned than that for producers in the rest of the HAS ADOPTED THIS REGULATION: Article 1 For areas sown in the 1990 / 91 marketing year , the aid provided for in Article 1 ( 2 ) of Regulation (EEC) No 1346 shall bes  ECU 50 per hectare in mountain and hill areas and in the less-favoured areas referred to in Council Directive 75 / 268 /EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas ( 5 ), as last amended by Regulation (EEC) No 797/ 85 ( 6 ),  ECU 30 per hectare in the rest of the Community. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 For the Council The President D. J. O'MALLEY (') See page 10 of this Official Journal . ( 2 ) OJ No C 49 , 28 . 2 . 1990 , p. 12 . ( 3 ) OJ No C 96 , 17 . 4 . 1990 . ( 4 ) OJ No C 112 , 7 . 5 . 1990 , p. 34 . ( 5 ) OJ No L 128 , 19 . 5 . 1975 , p . 1 . ( «) OJ No L 93 , 30 . 3 . 1985 , p . 1 .